NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FALASHA ALI,                                    No.    18-15193

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02171-KJD-GWF

 v.
                                                MEMORANDUM*
CITY OF NORTH LAS VEGAS; JOSEPH
CHRONISTER,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Former pretrial detainee Falasha Ali appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional violations

arising from Ali’s pretrial detention. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Fed. R. Civ. P. 12(b)(6)); Lukovsky v. City & County of San Francisco, 535

F.3d 1044, 1047 (9th Cir. 2008) (dismissal based on the statute of limitations). We

affirm.

      The district court properly dismissed Ali’s action as untimely because Ali

filed this action more than two years after his claims accrued. See Rosales-

Martinez v. Palmer, 753 F.3d 890, 895 (9th Cir. 2014) (explaining that forum

state’s personal injury statute of limitations applies to § 1983 claims and Nevada’s

relevant statute of limitations is two years). Furthermore, Ali failed to establish

that his previous action was a basis for equitable tolling.

      The district court did not abuse its discretion by denying Ali’s third motion

for an extension of time to file an opposition to defendants’ motion to dismiss

because Ali failed to demonstrate good cause. See Ahanchian v. Xenon Pictures,

Inc., 624 F.3d 1253, 1258-60 (9th Cir. 2010) (setting forth standard of review and

discussing good cause requirement for extensions of time).

      The district court did not abuse its discretion by denying Ali’s motion under

Federal Rule of Civil Procedure 59(e) because Ali failed to demonstrate any basis

for relief from the judgment. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for relief under Rule 59(e)).

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                   18-15193
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents not presented to the district court. See United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          3                                       18-15193